Citation Nr: 0919935	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  98-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
June 9, 2003 and an increased rating greater than 10 percent 
from June 9, 2003 for post-compression fracture, L1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to 
August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The April 1998 rating decision granted the Veteran service 
connection for his lumbar spine condition, assigning him a 0 
percent rating.  Thereafter, a subsequent June 2008 rating 
decision increased the rating to 10 percent, effective June 
9, 2003.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's lumbar spine condition prior to June 9, 
2003, was manifested by intermittent minimal pain, 
progressing to increased pain, exacerbated by extended 
sitting or standing, and a demonstrable deformity of the L1 
vertebra.

2.  Since June 9, 2003, the Veteran's lumbar spine condition 
is manifested by constant moderate pain, limitation of 
motion, weakness, stiffness, tenderness, muscle spasms, and a 
demonstrable deformity of the L1 vertebra, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the Veteran's back condition does not 
impair motor skills, muscle function, or strength.

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
prior to June 9, 2003, for post-compression fracture, L1, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, 5292, 5293, 5295 (2002 & 2003).

2.  Since June 9, 2003, the criteria for a disability rating 
of 20 percent for post-compression fracture, L1, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5292, 5293, 5295 
(2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The AOJ issued a notice letter in October 2007 that fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was thereafter readjudicated in a supplemental 
statement of the case issued in June 2008.

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations in 
May 1998, March 2001, June 2003 and May 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's lumbar spine 
condition since he was last examined.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 1998, 
2001, 2003 and 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

In numerous rating decisions, the RO has listed Veteran's 
service-connected lumbar spine condition as currently being 
rated under Diagnostic Code 5235 for prior vertebral fracture 
of L1.  However, in the June 2008 rating decision in which 
the RO granted an increased rating of 10 percent, effective 
on and after June 2003, it appears that the RO assigned the 
10 percent under the old criteria of Diagnostic Code 5292.

In this regard, the Board notes that, during the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar 
spine.  Effective September 23, 2002, VA revised the criteria 
for diagnosing and evaluating intervertebral disc syndrome.  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the earlier changes 
to Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
specifically prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the Veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. 
§ 4.71a to the period on or after the effective dates of the 
new regulations.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"revised old" criteria for intervertebral disc syndrome at 
any time on or after September 23, 2002; and (3) whether an 
increased rating is warranted under the "new" criteria for 
other disabilities of the thoracolumbar spine at any time on 
or after September 26, 2003.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2008) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The RO considered all these changes in adjudicating the 
Veteran's claim.  The December 2006, March 2007 and June 2008 
supplemental statements of the case considered the criteria 
prior to and after the September 23, 2002 regulation change, 
as well as after the September 26, 2003 regulation change.  
Both prior rating criteria as well as the new rating criteria 
were provided to the Veteran and his representative in these 
documents.  Therefore, there is no prejudice to the Veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to June 9, 2003

Prior to September 26, 2003, Diagnostic Code 5285 provides 
for a 60 percent rating for abnormal mobility requiring a 
neck brace without cord involvement, and for all other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Diagnostic Code 5292 pertained to limitation of motion of the 
lumbar spine.  A 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion.  The Board observes that the 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a rating of 10 
percent was warranted with characteristic pain on motion.  A 
rating of 20 percent was warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing posture.  A rating of 40 percent was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  40 percent was the highest rating available under 
Diagnostic Code 5295.

In addition, prior to September 23, 2002, degenerative disc 
disease was evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  A rating of 10 percent was 
warranted with a diagnosis of mild intervertebral disc 
syndrome and 20 percent with a diagnosis of moderate 
intervertebral disc syndrome with recurring attacks.  A 
rating of 40 percent was warranted where the Veteran suffered 
severe, recurring attacks with intermittent relief and a 60 
percent rating where the disorder was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002). 

Effective from September 23, 2002, the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, changed 
significantly.  DC 5293 provided for a 10 percent rating 
where the back condition resulted in incapacitating episodes 
having a total duration of at least one week, but less than 2 
weeks during the past 12 months.  A 20 percent rating was 
assigned where intervertebral disc syndrome was manifested 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating was where intervertebral disc 
syndrome was manifested with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) also allowed the veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability. 

The medical evidence prior to June 9, 2003 includes VA 
outpatient and private treatment records, as well as May 1998 
and March 2001 VA examinations.  However, VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).

During service, in August 1994, the Veteran reported falling 
10 to 12 feet while rappelling down a structure.  X-rays 
revealed a 10 to 20 percent compression fracture and pain in 
his mid-back and buttocks.  In September 1994, follow-up 
examination revealed continued mild back pain.  Near the time 
of the Veteran's separation from service, in June 1997, he 
reported low back pain.  On examination, he was found to have 
full range of motion and pain with external hip rotation.  

After service, the May 1998 VA examination diagnosed the 
Veteran with a well-healed compression fracture of a lumbar 
vertebra.  The examination showed no radiation of pain to the 
lower extremities, normal gait, full range of motion, normal 
reflexes, normal muscle strength, and no sensory changes.  A 
February 1999 MRI showed chronic anterior wedging of the L1 
vertebral disc and associated spondylosis involving the L1-L2 
disc space.  During the March 2001 VA examination the Veteran 
reported occasional moderate back pain, mainly after extended 
sitting.  Standing and walking relieved the pain.  He 
reported no weakness in the back or sensory deficits in the 
legs.  The examiner observed normal muscle tone in the lower 
extremities and normal lumbosacral range of motion.  The 
examiner diagnosed degenerative lumbosacral spine disease 
related to the previous compression fracture.  A January 2002 
CT scan showed a mild compression deformity of the L1 
vertebral body and a mild compression fracture at the L1-L2 
level.  

The Veteran also received a VA examination in May 2008 
wherein he discussed his back symptoms from onset.  At that 
time the Veteran reported minimal pain following his 1994 
back injury until the summer of 2002 and January 2003, at 
which times he began work as an internal auditor (summer of 
2002) and cashier and tutor (January 2003).  These positions 
required significant extended periods of sitting or standing, 
which markedly increased the Veteran's back pain.  By the 
fall of 2003 the pain forced the Veteran to quit cashier and 
tutoring jobs.  

The evidence indicates that a compensable rating under 
diagnostic codes 5292, 5293, or 5295 is not warranted, as 
there simply is no medical evidence indicative of painful 
lumbosacral motion, any lumbosacral limitation of motion, or 
incapacitating episodes having a total duration of at least 
one week, but less than 2 weeks during the past 12 months, 
or, indeed, a diagnosis of intervertebral disc syndrome.  
Although he did report experiencing back pain during the 
period prior to June 2003, it was described as occurring 
primarily with prolonged sitting, and it was characterized as 
minimal.  Therefore, a 10 percent disability rating would not 
be warranted under DC 5292, 5293 or 5295 (2002 & 2003).  

Arthritis of the spine may alternatively be rated under DC 
5003, for degenerative, hypertrophic or osteo-arthritis.  See 
38 C.F.R. § 4.71a, DC 5003.  DC 5003 is used where there is 
evidence of arthritis and some limitation of motion, but not 
enough limitation of motion to be compensable under the 
appropriate diagnostic code.  That is clearly not the case 
here, as the medical evidence shows no lumbosacral limitation 
of motion during this period.

For this time period, the Board notes that functional loss 
was considered.  38 C.F.R. §§ 4.40, 4.45.  The Veteran's 
medical records indicate that his back pain has been of long-
standing, since his injury in 1994 during service.  The most 
significant manifestation consistently indicated throughout 
this time period is pain on extended sitting or standing.  
The Veteran reported that the pain was occasional and 
resolved on walking.  Indeed, the Veteran admits that the 
pain was minor and increased in severity and became truly 
burdensome only in 2003.  Furthermore, there is no indication 
he suffered from weakness, tenderness, impaired motor skills, 
muscle function, limitation of motion, or increased loss of 
motion on repetition.  Indeed, examiners consistently 
indicated his strength was good and overall found no 
significant functional loss for this time period.  Indeed, 
the Veteran does not allege any functional loss prior to 
2003.  The Veteran's pain was minor and could be relieved by 
walking after extended sitting or standing.  As will be 
discussed in greater detail below, a compensable rating for 
the Veteran's increasing pain beginning in 2003 has been 
awarded from the first medical documentation of the increase 
in severity.

Notwithstanding the above, however, the Board has considered 
the annotation to Diagnostic Code 5285, which provides that 
an additional 10 percent may be warranted if there is 
demonstrable deformity of the vertebral body.  Here, the 
January 2002 CT scan revealed a mild compression deformity of 
the L1 vertebral body.  As will be discussed below, in June 
2003, a private radiologist also observed a well-healed, 
minor chronic anterior wedging deformity involving the L1 
vertebral body.  In light of these findings, the Board 
concludes that a higher rating of 10 percent, but no more, is 
warranted for the entire period under consideration prior to 
June 9, 2003.  

From June 9, 2003

Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2008). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243, remained relatively unchanged to 
the criteria prior to September 26, 2003 under Diagnostic 
Code 5293.

The Veteran underwent a VA examination in June 2003 and 
another in May 2008.  The claims file also includes private 
treatment records from June 2003 to December 2004.  As noted 
above, it appears that the 10 percent rating assigned by the 
RO, effective June 9, 2003, was granted under the old 
criteria of Diagnostic Code 5292 based on the results of the 
June 2003 VA examination, which showed slight limitation of 
motion in the lumbar spine.

In this regard, the Board notes that the June 2003 VA 
examiner diagnosed the Veteran with a compression fracture of 
L1 vertebral body with degenerative changes.  The Veteran 
reported regular pain flare-ups once or twice per day, 
stiffness, "okay" range of motion, and periodic radiating 
pain to the lower extremities.  The examiner observed that 
the Veteran had a slow, but normal gait.  Examination 
revealed no postural abnormalities, kyphosis, or scoliosis.  
The Veteran reported tenderness, but no muscle spasms during 
the examination.  Forward flexion was limited to 80 degrees, 
extension to 20 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 35 degrees.  Lower 
extremity examination revealed normal muscle strength, 
sensory, and deep tendon reflexes.  The examiner noted the 
Veteran's January 2002 CT scan, February 1999 MRI, and prior 
x-rays and the findings of each, as outlined above.  

In June 2003 a private radiologist found a well healed, very 
mild chronic anterior wedging deformity involving the L1 
vertebral body, with approximately 10 to 20 percent height 
loss.  The radiologist concluded that the films otherwise 
showed a "normal study."

Private treatment records from August 2003 indicated "since 
June 2003, he has had increasing back discomfort all in the 
lumbosacral region."  The Veteran also reported hip pain, 
but no radiating pain to the lower extremities and no 
numbness.  Examination revealed "[e]xcellent low back 
flexibility" with discomfort in the right low back.  The 
Veteran had full hip range of motion and normal upper and 
lower extremity muscle strength, sensory, and deep tendon 
reflexes.  There was noted moderate kyphosis.  The physician 
diagnosed the Veteran with low back pain status post-fracture 
of L1, likely lumbosacral strain.

Private treatment records from December 2004 indicate "mild 
discomfort" on sacrolumbar extension and mild lower 
extremity muscle weakness.  Two (2) weeks of physical therapy 
were recommended to increase lumbar stabilization.

During the May 2008 VA examination, in addition to the back 
pain symptomatology noted above, the Veteran reported 
consistent moderate pain and periodic severe pain after the 
fall of 2003.  In mid-2006, the Veteran reported increased 
consistent pain and frequency of severe pain.  Chiropractic 
treatments from May 2007, when received, eliminated episodes 
of severe pain.  Other than the chiropractic treatment, the 
Veteran reported seeking no treatment for his back pain.  The 
examiner reported a history of back fatigue, decreased 
motion, stiffness, weakness, spasms, and constant moderate 
pain.  The examiner noted the absence of kyphosis, lordosis, 
scoliosis, or ankylosis.  The examiner noted normal lower 
extremity muscle strength, sensory, and deep tendon reflexes.  
Examination revealed full range of motion, including forward 
flexion, extension, and right and left lateral flexion and 
rotation.  The examiner noted objective evidence of pain 
following repetitive motion, but no indication of decreased 
range of motion.  Imaging films permitted an impression of 
stable appearance of the old L1 compression fracture and 
degenerative disease of the thoracolumbar junction.  The 
examiner concluded: 

Veteran has normal neurologic examination including 
normal gait, toe and heel walking, tandem walking, 
and has full range of thoracolumbar motion; The 
residual relating to L1 compression fracture is 
pain...Nerve conduction studies are not indicated as 
there is nothing in the history or examination to 
suggest radiculopathy or peripheral neuropathy.  
Pain is non-radiating outside of the back region.  
The tensing up of the back that the veteran 
describes with prolonged sitting or standing is due 
to paraspinal muscle spasms...There have been no 
incapacitating episodes as defined on the [] exam 
request though the veteran has 10 out of 10 back 
pain episodes...

The Board also notes statements from the Veteran and his wife 
from December 2007.  Therein the Veteran reiterates his back 
pain symptomatology.  The Veteran describes how his low back 
pain was mild until the spring of 2003, when he took a job at 
an electronics store.  The new job required him to stand for 
2 to 3 hours or more at a time.  The standing exacerbated his 
condition and he ultimately sought medical attention from VA 
and private physicians in June 2003.  The statement of the 
Veteran's wife essentially mirrors the Veteran's and details 
instances of the Veteran's increasing back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(holding that the Veteran is competent to attest to factual 
matters to which he or she has first-hand knowledge, 
including subjective complaints of pain). 

Under the old rating criteria, a 20 percent rating under DC 
5295 is not warranted.  Although the Veteran did report 
muscle spasm, physical examination revealed no loss of 
lateral spine motion.  The Veteran cannot receive a 20 
percent rating under either of the old DC 5292 because his 
limitation of motion has been consistently shown to be no 
more than slight.  In fact, other than the June 2003 VA 
examination, the Veteran has consistently shown full range of 
motion on examination, and during the June 2003 examination, 
the Veteran's forward flexion and extension were limited by 
only 10 degrees, to 80 degrees and 20 degrees, respectively.  
A 20 percent rating is unavailable under DC 5293, as there is 
no evidence the Veteran suffered from moderate attacks of 
intervertebral disc syndrome, or incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  In fact, the Veteran 
has never been diagnosed with intervertebral disc syndrome 
and, for these reasons, a 20 percent rating under DC 5293 is 
not for application. 

Under the new rating criteria, the Veteran's muscle spasms 
are not shown to result in an abnormal gait or abnormal 
spinal contour so as to warrant an increase in the Veteran's 
current 10 percent rating.  Furthermore, the combined ranges 
of motion all exceed those in the 20 percent criteria.  As 
discussed above, the Veteran has not been diagnosed with 
intervertebral disc syndrome, and he has not alleged an 
incapacitating episodes since June 9, 2003; thus, an 
alternative rating based on incapacitating episodes is not 
warranted.

The Board acknowledges the August 2003 private physician 
report that noted moderate kyphosis of the lumbar spine.  
However, VA examinations in June 2003 and May 2008 
specifically found no kyphosis.  Nor does any other VA or 
private treatment records reference lumbar spine kyphosis.  
Multiple x-rays show very mild chronic anterior wedging 
deformity involving the L1 vertebral body, resulting in 
approximately 10 to 20 percent height loss.  There is, 
however, no evidence that the L1 vertebral body height loss 
caused moderate kyphosis, other than the solitary August 2003 
reference.  The Board finds the sheer weight of preceding and 
subsequent medical evidence that either fails to mention 
lumbar kyphosis or explicitly noted no kyphosis more 
probative than one isolated reference.  

The Board has also considered the allegation in the Veteran's 
December 2007 statement that his chiropractor told him he had 
a, presumably, abnormal curvature of the spine.  It must be 
noted, however, that the Court has held that a lay person's 
statement about what a medical professional told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, the Board cannot consider the Veteran's 
report of a private chiropractor's opinion as to the 
existence of kyphosis or any other abnormal curvature of the 
spine.

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  According to the 
medical evidence, the Veteran walks slowly, but without a 
limp, and experiences pain after a quarter mile but before 
one (1) mile.  There is also evidence showing increased pain 
with repetitive motion, but no demonstrated impairment of 
motor skills, muscle function, or strength.  However, the 
Veteran's functional loss does not warrant a rating greater 
than 10 percent as none of these manifestations have been 
shown to cause more than slight, if any, limitation of 
motion.  The Board recognizes that he has reported muscle 
spasms and tenderness, but these are both contemplated and 
included in a 10 percent rating.  The Veteran, moreover, does 
not allege any incapacitating episodes.  

However, as discussed above, prior to September 26, 2003, 
Diagnostic Code 5285 provided that when there are residuals 
of a fracture of a vertebra resulting in demonstrable 
deformity of the vertebral body, a 10 percent may be added 
to the rating assigned for limitation of motion of the 
spine.  The January 2002 CT scan revealed a mild compression 
deformity of the L2 vertebral body, and x-rays obtained in 
June 2003 revealed a well-healed, minor chronic anterior 
wedging deformity involving the L1 vertebral body.  
Considering all doubt in the Veteran's favor, the Board 
finds that the Veteran has demonstrable deformity of the L1 
vertebra.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As such, he is entitled to an additional 10 percent to be 
added to his 10 percent assigned for limitation of motion of 
the lumbar spine for a total of 20 percent for the entire 
period since June 9, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292.

In short, for the reasons and bases discussed above, the 
Board finds that an additional 10 percent is warranted for 
the entire period prior to June 9, 2003, and that a higher 
rating of 20 percent is warranted on and after June 9, 2003.  
However, the preponderance of the evidence is against 
assignment of disability ratings in excess of 10 percent 
prior to June 2003, or 20 percent since June 2003 for the 
Veteran's service-connected low back condition. 

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
lumbar spine condition with the established criteria found in 
the old and new rating schedules for the spine shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Board notes that the Veteran reportedly quit jobs as tutor 
and cashier in 2003 because they required long periods of 
sitting or standing.  These jobs, however, were not the 
Veteran's primary job or source of income, but a source of 
supplementary income.  There is nothing in the record which 
suggests that his lumbar spine condition itself markedly 
impacted his ability to perform his primary job as auditor.  
Indeed, the Veteran concedes it does not.  The Veteran, 
therefore, appears capable of performing any job that would 
allow him to hourly walk to relieve the muscle spasms in his 
back.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent evaluation prior to June 9, 2003 
for post-compression fracture, L1, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to an increased rating of 20 percent from June 9, 
2003 for post-compression fracture, L1, is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


